Cook, J.,
dissenting. Because Dr. Booth’s opinion that Woodby had reached MMI was not conditional, I respectfully dissent.
Unlike the physicians’ reports in Copeland, Jeep, and Eberhardt, Dr. Booth’s MMI finding in this case was not conditioned upon further evaluation and treatment; rather, his only condition — completion of a functional equivalency evaluation — related to Woodby’s work limitations. Dr. Booth’s notations reflect that he was already aware that Dr. Dixon reported no need for surgical intervention.
Two separate bases exist for terminating TTD compensation: (1) a claimant’s ability to return to the former position of employment or to other suitable employment, and (2) a claimant reaching a level of MMI. Ohio Adm.Code 4121-3-32(B)(1). In Vulcan Materials Co. v. Indus. Comm. (1986), 25 Ohio St.3d 31, 33, 25 OBR 26, 27, 494 N.E.2d 1125, 1127, this court held that “in the consideration of the permanency of a disability, the commission need not determine whether the claimant could return to his former position of employment. The commission’s designation of a disability as permanent relates solely to the perceived longevity of the condition at issue. It has absolutely no bearing upon the claimant’s ability to perform the tasks involved in his former position of employment.” Thus, Dr. Booth’s conditioning Woodby’s return to work on the functional capacity evaluation does not contradict his conclusion that Woodby had reached MMI. Given Dr. Booth’s unequivocal opinion that claimant had reached MMI, the DHO’s award of TTD for March 25, 1996 to May 23, 1996 is not supported by “some evidence.” Accordingly, the Industrial Commission abused its discretion in awarding TTD compensation. I would reverse the judgment of the court of appeals.
Moyer, C.J., concurs in the foregoing dissenting opinion.